DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 December 2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11-13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatta et al (US 2016/0248115 A1) as evidenced by Yamada et al (US 2011/0032541 A1). Hereinafter referred to as Hatta and Yamada, respectively.
Regarding claim 1, Hatta discloses a positive electrode (“strip-shaped positive electrode 53” [0047]) comprising:
a positive electrode current collector (“positive electrode current collector 53A” [0050]); and
a positive electrode active material layer disposed on the positive electrode current collector (“positive electrode active material layer 53B is provided on … positive electrode current collector” [0050]) and including:
a positive electrode active material (“positive electrode active material” [0052]);
a conductive auxiliary agent (“conductive agent” [0052]); and
a binder (“binding agent” [0052]), wherein:
a pressed surface of the positive electrode active material layer, that includes the positive electrode active material, the conductive auxiliary agent, and the binder, (“compression molding is performed by using a roll press machine and the like to form the positive electrode active material layer 53B” [0143], and “a gel electrolyte layer 56 that is formed on the electrode … where the contour of the electrode … can be visually recognized in a distinct manner through the gel electrolyte layer 56” [0084], and then is “laminated through the separator 55 to obtain a laminated body. Then, the laminated body is wound” [0150] which further compresses the surface containing the active material, conductive and binding agents) has a reflectance Rc in a range of 2.0 ≤ Rc ≤ 12.0% at a wavelength of 550 nm (Yamada [0079]-[0081] provides equations that are utilized to calculate “Reflectivity R” in Equation 2 in which m”, which is inherent of each distinct materials and Hatta discloses in Table 1. Hatta also discloses “a film thickness of 5 µm” [0213] for the gel electrolyte layer of the pressed surface. Using this given information from Yamada and Hatta, the Examiner has obtained the table below); 
Table 1. Hatta discloses the claimed reflectance Rc range of claim 1 except where 'X' is denoted on the right end column.
Example
Refractive Index or n_m
ρ_1
Reflectivity, R

Example 1-1
1.7
-0.25926
0.067

Example 1-2
1.6
-0.23077
0.053

Example 1-3
2
-0.33333
0.111

Example 1-4
2
-0.33333
0.111

Example 1-5
1.5
-0.2
0.040

Example 1-6
1.7
-0.25926
0.067

Example 1-7
2.1
-0.35484
0.126
X
Example 1-8
1.8
-0.28571
0.082

Example 1-9
1.5
-0.2
0.040

Example 1-10
1.6
-0.23077
0.053

Example 1-11
1.6
-0.23077
0.053

Example 1-12
1.5
-0.2
0.040

Example 1-13
1.5
-0.2
0.040

Example 1-14
1.6
-0.23077
0.053

Example 1-15
1.6
-0.23077
0.053

Example 1-16
1.5
-0.2
0.040

Example 1-17
1.6
-0.23077
0.053

Example 1-18
1.3
-0.13043
0.017

Example 1-19
1.5
-0.2
0.040

Example 1-20
1.5
-0.2
0.040

Example 1-21
2
-0.33333
0.111

Example 1-22
2.1
-0.35484
0.126
X
Example 1-23
2.1
-0.35484
0.126
X
Example 1-24
1.3
-0.13043
0.017
X
Example 1-25
1.4
-0.16667
0.028

Example 1-26
1.3
-0.13043
0.017
X
Example 1-27
1.4
-0.16667
0.028

Example 1-28
1.5
-0.2
0.040

Example 1-29
1.4
-0.16667
0.028

Example 1-30
1.5
-0.2
0.040

Example 1-31
1.5
-0.2
0.040


1.5
-0.2
0.040

Example 1-33
1.6
-0.23077
0.053

Example 1-34
1.6
-0.23077
0.053

Example 1-35
2
-0.33333
0.111

Example 1-36
1.7
-0.25926
0.067

Example 1-37
1.6
-0.23077
0.053

Example 1-38
1.7
-0.25926
0.067

Example 1-39
1.5
-0.2
0.040

Example 1-40
1.6
-0.23077
0.053

Example 1-41
1.6
-0.23077
0.053

Example 1-42
1.5
-0.2
0.040

Example 1-43
1.5
-0.2
0.040

Example 1-44
1.6
-0.23077
0.053

Example 1-45
1.6
-0.23077
0.053

Example 1-46
1.6
-0.23077
0.053

Example 1-47
1.5
-0.2
0.040

Example 1-48
1.5
-0.2
0.040

Example 1-49
1.5
-0.2
0.040

Example 1-50
1.5
-0.2
0.040

Example 1-51
1.5
-0.2
0.040

Example 1-52
1.6
-0.23077
0.053

Example 1-53
1.6
-0.23077
0.053

Example 1-54
1.6
-0.23077
0.053

Example 1-55
1.6
-0.23077
0.053


and
the reflectance reflects a flatness of the pressed surface of the positive electrode active material layer (Hatta Table 1 where Examples 1-1 through 1-55 are observed to be “Transparent”, and therefore “the contour of an application target (the electrodes or the separator) could be visually recognized in a perfect manner through the gel electrolyte layer” [0225], corresponding to the pressed surface of the active material layer, but is enhanced through the gel electrolyte layer applied on top of the positive electrode by inheriting a reflectivity caused essentially by a range of “The refractive index of particles” [0106], which also is referred to as “the filler that is contained in the gel electrolyte layer 56, particles,” [0096], that suppresses a decrease in transparency due to scattering through optical refraction, which is caused by a difference … in … refractive index between the gel electrolyte and the filler (particles)” [0106], 
Regarding claim 2, Hatta discloses all of the limitations for the positive electrode as set forth in claim 1 above, and wherein:
the positive electrode active material contains a compound expressed by the following formula (1) as a main component:
LixNiyM1-yOz … (1)
where x, y, and z satisfy 0 ˂ x ≤ 1.1, 0 ≤ y ˂ 0.5, and 1.9 ≤ z ≤ 2.1, and M includes at least one kind selected from Co, Mn, Al, Fe, and Mg (“a lithium-nickel-cobalt-manganese composite oxide (LixNi(1-v-w)CovMnwO2 (0 ˂v+w ˂1, v>0, w>0))” [0054]); and
the surface of the positive electrode active material layer has a reflectance Rc1 in a range of 8.0 ≤ Rc1 ≤ 12.0% at a wavelength of 550 nm (see Table 2 below).
Table 2. Hatta discloses the claimed reflectance Rc1 range of claim 2 except where 'X' is denoted on the right end column.
Example
Refractive Index or n_m
ρ_1
Reflectivity, R

Example 1-1
1.7
-0.25926
0.067
X
Example 1-2
1.6
-0.23077
0.053
X
Example 1-3
2
-0.33333
0.111

Example 1-4
2
-0.33333
0.111

Example 1-5
1.5
-0.2
0.040
X
Example 1-6
1.7
-0.25926
0.067
X
Example 1-7
2.1
-0.35484
0.126
X
Example 1-8
1.8
-0.28571
0.082

Example 1-9
1.5
-0.2
0.040
X
Example 1-10
1.6
-0.23077
0.053
X
Example 1-11
1.6
-0.23077
0.053
X
Example 1-12
1.5
-0.2
0.040
X
Example 1-13
1.5
-0.2
0.040
X
Example 1-14
1.6
-0.23077
0.053
X
Example 1-15
1.6
-0.23077
0.053
X

1.5
-0.2
0.040
X
Example 1-17
1.6
-0.23077
0.053
X
Example 1-18
1.3
-0.13043
0.017
X
Example 1-19
1.5
-0.2
0.040
X
Example 1-20
1.5
-0.2
0.040
X
Example 1-21
2
-0.33333
0.111

Example 1-22
2.1
-0.35484
0.126
X
Example 1-23
2.1
-0.35484
0.126
X
Example 1-24
1.3
-0.13043
0.017
X
Example 1-25
1.4
-0.16667
0.028
X
Example 1-26
1.3
-0.13043
0.017
X
Example 1-27
1.4
-0.16667
0.028
X
Example 1-28
1.5
-0.2
0.040
X
Example 1-29
1.4
-0.16667
0.028
X
Example 1-30
1.5
-0.2
0.040
X
Example 1-31
1.5
-0.2
0.040
X
Example 1-32
1.5
-0.2
0.040
X
Example 1-33
1.6
-0.23077
0.053
X
Example 1-34
1.6
-0.23077
0.053
X
Example 1-35
2
-0.33333
0.111

Example 1-36
1.7
-0.25926
0.067
X
Example 1-37
1.6
-0.23077
0.053
X
Example 1-38
1.7
-0.25926
0.067
X
Example 1-39
1.5
-0.2
0.040
X
Example 1-40
1.6
-0.23077
0.053
X
Example 1-41
1.6
-0.23077
0.053
X
Example 1-42
1.5
-0.2
0.040
X
Example 1-43
1.5
-0.2
0.040
X
Example 1-44
1.6
-0.23077
0.053
X
Example 1-45
1.6
-0.23077
0.053
X
Example 1-46
1.6
-0.23077
0.053
X
Example 1-47
1.5
-0.2
0.040
X
Example 1-48
1.5
-0.2
0.040
X
Example 1-49
1.5
-0.2
0.040
X
Example 1-50
1.5
-0.2
0.040
X
Example 1-51
1.5
-0.2
0.040
X
Example 1-52
1.6
-0.23077
0.053
X
Example 1-53
1.6
-0.23077
0.053
X
Example 1-54
1.6
-0.23077
0.053
X
Example 1-55
1.6
-0.23077
0.053
X

Regarding claim 11, Hatta discloses a lithium ion secondary battery (“lithium ion secondary battery” [0040]) comprising:
the positive electrode according to claim 1 (as set forth above);

a negative electrode current collector (“negative electrode current collector 54A” [0061]); and
a negative electrode active material layer disposed on the negative electrode current collector (“negative electrode active material layer 54B is provided on … negative electrode current collector 54A” [0061]) and including a negative electrode active material (“one or more kinds of negative electrode materials” [0063]), a surface of the negative electrode active material layer having a reflectance Ra in a range of 7.5 ≤ Ra ≤ 16.0% at a wavelength of 550 nm (Similar to the positive electrode of claim 1, “a gel electrolyte layer 56 that is formed on the electrode … where the contour of the electrode … can be visually recognized in a distinct manner through the gel electrolyte layer 56” [0084], and Yamada [0079]-[0081] provides equations that are utilized to calculate “Reflectivity R” in Equation 2 in which the Examiner has determined is mostly dependent on “thickness d” of a thin film, which corresponds to the gel electrolyte layer 56 of Hatta, and “refractive index of nm”, which is inherent of each distinct materials and Hatta discloses in Table 1. Hatta also discloses “a film thickness of 5 µm” [0213] for the gel electrolyte layer of the pressed surface. Using this given information from Yamada and Hatta, the Examiner has obtained the table below);
Table 3. Hatta discloses the claimed reflectance Ra range of claim 11 except where 'X' is denoted on the right end column.
Example
Refractive Index or n_m
ρ_1
Reflectivity, R

Example 1-1
1.7
-0.25926
0.067
X
Example 1-2
1.6
-0.23077
0.053
X
Example 1-3
2
-0.33333
0.111

Example 1-4
2
-0.33333
0.111

Example 1-5
1.5
-0.2
0.040
X
Example 1-6
1.7
-0.25926
0.067
X
Example 1-7
2.1
-0.35484
0.126

Example 1-8
1.8
-0.28571
0.082


1.5
-0.2
0.040
X
Example 1-10
1.6
-0.23077
0.053
X
Example 1-11
1.6
-0.23077
0.053
X
Example 1-12
1.5
-0.2
0.040
X
Example 1-13
1.5
-0.2
0.040
X
Example 1-14
1.6
-0.23077
0.053
X
Example 1-15
1.6
-0.23077
0.053
X
Example 1-16
1.5
-0.2
0.040
X
Example 1-17
1.6
-0.23077
0.053
X
Example 1-18
1.3
-0.13043
0.017
X
Example 1-19
1.5
-0.2
0.040
X
Example 1-20
1.5
-0.2
0.040
X
Example 1-21
2
-0.33333
0.111

Example 1-22
2.1
-0.35484
0.126

Example 1-23
2.1
-0.35484
0.126

Example 1-24
1.3
-0.13043
0.017

Example 1-25
1.4
-0.16667
0.028
X
Example 1-26
1.3
-0.13043
0.017
X
Example 1-27
1.4
-0.16667
0.028
X
Example 1-28
1.5
-0.2
0.040
X
Example 1-29
1.4
-0.16667
0.028
X
Example 1-30
1.5
-0.2
0.040
X
Example 1-31
1.5
-0.2
0.040
X
Example 1-32
1.5
-0.2
0.040
X
Example 1-33
1.6
-0.23077
0.053
X
Example 1-34
1.6
-0.23077
0.053
X
Example 1-35
2
-0.33333
0.111

Example 1-36
1.7
-0.25926
0.067
X
Example 1-37
1.6
-0.23077
0.053
X
Example 1-38
1.7
-0.25926
0.067
X
Example 1-39
1.5
-0.2
0.040
X
Example 1-40
1.6
-0.23077
0.053
X
Example 1-41
1.6
-0.23077
0.053
X
Example 1-42
1.5
-0.2
0.040
X
Example 1-43
1.5
-0.2
0.040
X
Example 1-44
1.6
-0.23077
0.053
X
Example 1-45
1.6
-0.23077
0.053
X
Example 1-46
1.6
-0.23077
0.053
X
Example 1-47
1.5
-0.2
0.040
X
Example 1-48
1.5
-0.2
0.040
X
Example 1-49
1.5
-0.2
0.040
X
Example 1-50
1.5
-0.2
0.040
X
Example 1-51
1.5
-0.2
0.040
X
Example 1-52
1.6
-0.23077
0.053
X
Example 1-53
1.6
-0.23077
0.053
X
Example 1-54
1.6
-0.23077
0.053
X

1.6
-0.23077
0.053
X

a separator (“separator 55” [0079]); and
a nonaqueous electrolyte solution (“nonaqueous electrolytic solution” [0087]).
Regarding claim 12, Hatta discloses a lithium ion secondary battery (“lithium ion secondary battery” [0040]) comprising:
the positive electrode according to claim 2 (as set forth above);
a negative electrode (“negative electrode 54” [0061]) including:
a negative electrode current collector (“negative electrode current collector 54A” [0061]); and
a negative electrode active material layer disposed on the negative electrode current collector (“negative electrode active material layer 54B is provided on … negative electrode current collector 54A” [0061]) and including a negative electrode active material (“one or more kinds of negative electrode materials” [0063]), a surface of the negative electrode active material layer having a reflectance Ra in a range of 7.5 ≤ Ra ≤ 16.0% at a wavelength of 550 nm (Similar to the positive electrode of claim 1, “a gel electrolyte layer 56 that is formed on the electrode … where the contour of the electrode … can be visually recognized in a distinct manner through the gel electrolyte layer 56” [0084], and Yamada [0079]-[0081] provides equations that are utilized to calculate “Reflectivity R” in Equation 2 in which the Examiner has determined is mostly dependent on “thickness d” of a thin film, which corresponds to the gel electrolyte layer 56 of Hatta, and “refractive index of nm”, which is inherent of each distinct materials and Hatta discloses in Table 1. Hatta also discloses “a film thickness of 5 µm” [0213] for the gel electrolyte layer of the pressed surface. The claimed reflectance Ra range is disclosed in Table 3 above.);
a separator (“separator 55” [0079]); and

Regarding claim 13, Hatta discloses all of the limitations for the lithium ion secondary battery as set forth in claim 12 above, and wherein a ratio of the reflectance Rc1 to the reflectance Ra, Rc1/Ra, is in a range of 1.00 ˂ Rc1/Ra ≤ 1.53 (By a comparison of Tables 2 and 3 of this Office Action, only Examples 1-3, 1-4, 1-8, 1-21, and 1-35 meet the limitations of the positive electrode of claim 2 and the negative electrode of claim 12 in which resulted in either a reflectivity of either 8.2 from Example 1-8 or 11.1 from every other example. Therefore, in the instance of the gel electrolyte layer being applied to the negative electrode, and any other material of the other examples is applied to the positive electrode, a ratio of the reflectances is 1.35).
Regarding claim 18, Hatta discloses all of the limitations as set forth in claim 11 above, and wherein the negative electrode active material contains a carbon material with a graphite structure (“Examples of the negative electrode material … include carbon materials such as … easy-graphitization carbon, graphite” [0066]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta (US 2016/0248115 A1) as evidenced by Yamada (US 2011/0032541 A1) as applied to claim 2 above, and further in view of Hanazaki (US 2017/0263979 A1). Hereinafter referred to as Hanazaki.
Regarding claim 3, Hatta discloses all of the limitations for the positive electrode as set forth in claim 2 above, but does not disclose wherein the positive electrode active material layer has a density dc1 in a range of 3.1 ≤ dc1 ≤ 4.1 g/cm3.
However, Hanazaki discloses a positive electrode (“positive electrode sheet 30” [0035]) comprising a positive electrode current collector (“positive electrode current collector foil 32” [0035]) and a positive electrode active material layer, disposed on the positive electrode current collector (“positive electrode active material layer 34” [0035]), that includes a positive electrode active material (“positive electrode active material” [0035]), a conductive auxiliary agent (“conductive material” [0035]), and a binder (“binder” [0035]). Hanazaki teaches wherein the 3 (“the density of the positive electrode active material layer 34 is… 1.5 g/cm3 or more… 4.5 g/cm3 or less” [0039], which is an overlapping range that is sufficient to establish a prima facie case of obviousness according to MPEP 2144.05 Section I), and that it contributes to realizing high battery performance such as high energy and output densities ([0039]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the positive electrode active material layer of Hatta in view of Hanazaki such that wherein the positive electrode active material layer has a density dc1 in a range of 3.1 ≤ dc1 ≤ 4.1 g/cm3 in order to achieve a battery with high battery performance via high energy and output densities.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta (US 2016/0248115 A1) as evidenced by Yamada (US 2011/0032541 A1) as applied to claim 2 above, and further in view of Takahata et al (US 2015/0030931 A1). Hereinafter referred to as Takahata.
Regarding claim 4, Hatta discloses all of the limitations for the positive electrode as set forth in claim 2 above, but does not disclose wherein the positive electrode active material layer has a supporting quantity Lc1 per unit area in a range of 13.0 ≤ Lc1 ≤ 25.0 mg/cm2.
However, Takahata discloses a positive electrode ([Positive Electrode Sheet 2] circa [0216]) comprising a positive electrode current collector (“Al foil” [0217]) and a positive electrode active material layer (“paste for a positive electrode” [0217]), disposed on the positive electrode current collector (“The paste for a positive electrode was applied on both sides of an Al foil” [0217]), that includes a positive electrode active material (“Lithium nickel manganese 2 (“so as to obtain an areal weight of 15 mg/cm2 per side” [0217], which is an amount within the claimed supporting quantity per unit area range) and that maintaining the supporting quantity per unit area for an electrode active material within a specified range was used for facile measurements of reflectance (“brightness” [0219]) of the active material layer as the thickness of the active material layer is varied such that it directly varies its density, and a correlation between density and reflectance for the electrode active material layer can be obtained ([0219])
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the electrode active material layer of Hatta in view of Takahata by setting its supporting quantity Lc1 per unit area to be in a range of 13.0 ≤ Lc1 ≤ 25.0 mg/cm2 in order to achieve a facile system of measuring reflectance values for the electrode active material layer of varying densities.

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta (US 2016/0248115 A1) as evidenced by Yamada (US 2011/0032541 A1) as applied to claim 11 above, and further in view of Hanazaki (US 2017/0263979 A1).
Regarding claim 19, Hatta discloses all of the limitations for the lithium ion secondary battery as set forth in claim 11 above, and wherein:
the nonaqueous electrolyte solution includes a nonaqueous solvent (“nonaqueous solvent” [0091]) and an electrolyte (“electrolyte salt” [0089]); and

Hatta does not disclose wherein the ethylene carbonate is contained in a range of 10 to 30 vol.% in the entire nonaqueous solvent.
However, Hanazaki discloses a positive electrode (“positive electrode sheet 30” [0035]) comprising a positive electrode current collector (“positive electrode current collector foil 32” [0035]) and a positive electrode active material layer, disposed on the positive electrode current collector (“positive electrode active material layer 34” [0035]), that includes a positive electrode active material (“positive electrode active material” [0035]), a conductive auxiliary agent (“conductive material” [0035]), a binder (“binder” [0035]), and a nonaqueous electrolyte (“nonaqueous electrolytic solution” [0046]) wherein the nonaqueous electrolyte solution includes a nonaqueous solvent that contains ethylene carbonate (“EC” [0064]) and an electrolyte (“supporting electrolyte… in a mixed solvent” [0064]). Hanazaki teaches wherein the ethylene carbonate is contained in a range of 10 to 30 vol.% in the entire nonaqueous solvent (“volume ration of 3:4:3” [0064] which corresponds to a 30 vol.% of ethylene carbonate in the nonaqueous solvent), and that this composition for the nonaqueous electrolyte is capable of containing a supporting electrolyte ([0046]) such as LiPF6 ([0064]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the lithium ion secondary battery of Hatta in view of Hanazaki wherein the nonaqueous solvent contains ethylene carbonate in a range of 10 to 30 vol.% in the entire nonaqueous solvent in order to achieve a nonaqueous electrolyte composition that is capable of containing a supporting electrolyte.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721